85113: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-29342: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 85113


Short Caption:MONES (MAX) VS. STATECourt:Supreme Court


Lower Court Case(s):Clark Co. - Eighth Judicial District - C361278Classification:Criminal Appeal - Other - Pretrial


Disqualifications:Case Status:Disposition Filed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


AppellantMax MonesShana J. Bachman
							(Isso & Associates Law Firm, PLLC)
						Peter Isso
							(Isso & Associates Law Firm, PLLC)
						


RespondentThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						





+
						Due Items
					


Due DateStatusDue ItemDue From


10/14/2022OpenRemittitur





Docket Entries


DateTypeDescriptionPending?Document


08/03/2022Filing FeeAppeal Filing Fee Waived.  Criminal. (SC)


08/03/2022Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (SC)22-24330




08/03/2022Notice/OutgoingIssued Notice to File Case Appeal Statement/Criminal. Due date: 7 days. (SC)22-24344




08/05/2022Order/ProceduralFiled Order to Show Cause and Suspending Briefing. Appellant shall have 21 days from the date of this order to show cause why this appeal should not be dismissed for lack of jurisdiction. Respondent shall have 14 days from the filing of any response to file any reply. Briefing is suspended. (SC)22-24596




08/09/2022Notice of Appeal DocumentsFiled Case Appeal Statement. (SC)22-24893




08/23/2022Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant shall have until September 9, 2022, to file and serve the response to the order to show cause entered in this court on August 5, 2022.  (SC)22-26314




09/09/2022MotionFiled Appellant's Response to Order to Show Cause. (SC)22-28273




09/19/2022Order/DispositionalFiled Order Dismissing Appeal.  "ORDERS this appeal DISMISSED."  SNP22-JH/LS/DH  (SC)22-29342





Combined Case View